Citation Nr: 1133005	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2009, the Veteran testified at a hearing before the undersigned.  In April 2009, the Board remanded the claim for additional development.  In December 2010, the Board denied the claim of service connection for hepatitis C.

In an April 2011 Order from the United States Court of Appeals for Veterans Claims (Court), that adopted a Joint Motion for Remand (JMR), the Court vacated and remanded the December 2010 Board decision to the extent that it denied service connection for hepatitis C. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Given the April 2010 Order, the Board finds that this appeal should be remanded to obtain a medical opinion as to the relationship, if any, between hepatitis C and claimed blood exposure in service.  See 38 U.S.C.A. §§ 1110, 5103A(d) (West 2002); 38 C.F.R. § 3.303 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

Given the Veteran's representative's August 2011 assertion regarding the claimant needing VA's help in obtaining outstanding treatment records, while the appeal is in remand status these records, after being identified, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).  

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  After obtaining from the Veteran the names and addresses of all healthcare providers that have records that are relevant to the current appeal, as well as any needed authorizations, the RO should attempt to obtain and associate the claimant's outstanding treatment records from these locations with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO should arrange for the Veteran to be afforded a hepatitis C examination.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the file.  After obtaining a comprehensive in-service and post-service hepatitis C risk history, after a review of the claims file, and after an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not that the Veteran's hepatitis C was caused by his military service?

Note 1:  In providing an answer to the above question, the examiner must specifically comment on the Veteran's in-service and post-service hepatitis C risk history and the role it played in coming to his conclusion regarding the origins of the appellant's hepatitis C. The Veteran has indicated that he was exposed to blood during service when he received air gun injections, shared razors, provided medical treatment to soldiers, and played football.

Note 2:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  The RO should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

